Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 1-3, 5-13, 15, 17, 19-22, 25-27, 33, 35-36 and 38-39 (dated 11/25/2019) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 1-3, 5-13, 15 and 25-27 in part, drawn to a recombinant cell… and a method of producing one or more steviol glycosides… (see election of Sequence and Species below).
Group II: Claims 17, and 19-21 in part, drawn to a method for producing one or more glycosides… (see election of Sequence and Species below).
Group III: Claims 22 and 39 in part, drawn to an in vitro method for producing one or more glycosides… (see election of Sequence and Species below).
Group IV: Claims 33 and 35 in part, drawn to an isolated nucleic acid molecule encoding a polypeptide having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 4 … (see election of Species below).
Group V: Claims 36 and 38 in part, drawn to a polypeptide having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 4 … (see election of Species below).
The inventions listed as Groups’ I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ I-V; see 37 CFR 
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
The inventions listed as Groups’ I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The a recombinant cell… and a method of producing one or more steviol glycosides… and a method of use renders Groups’ I-V obvious (see references: US 2010/316782 A1 and in view of US WO 2011/046423 A1; cited in ISA/210-ISR 237 dated 04/24/2019 and filed with the instant application). Therefore, the only shared technical feature of these claims, drawn to a recombinant cell… and a method of producing one or more steviol glycosides… and a method of use of the instant application, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. The methods of Groups’ II-III does not share any special technical feature with and does not have unity of invention with Groups’ I and IV-V, as Group I already includes a method of making or a method of transforming a recombinant host cells with an encoding polynucleotide and expressing the polypeptides of interest which comprises unrelated steps to the methods of Groups’ II-III and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. 
I-V would represent a burden on the Office for the following reasons. A search of any one of the product of Group Groups’ I and IV-V (see requirement of sequence election below) would not encompass a search of any of the other products in Groups’ I and IV-V or methods of use in Groups’ II-III, or vice versa. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Election of Sequence
In Group I (claims 1-3) contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, please elect up to 5 positions in SEQ ID NO: 4 (from claims 1-2); and further elect one amino acid sequence from claim 3 sub-part (a)-(i)  Example; i.e., applicants can elect one sequence from claim 3 sub-part (a) from SEQ ID NOs: 20, 22… or 116 and such an election to a single sequence also applies to claim 3 sub-parts (b)-(i). The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
In Group II (claim 17) contains claim directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, please elect up to 5 positions in SEQ ID NO: 4 (from claim 17); and further elect one amino acid sequence from claim 17 sub-part (a)-(c) i.e., elect one sequence from SEQ ID NOs: 7, 9, 11, 13 or 16. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
In Group III (claim 22) contains claim directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, please elect up to 5 positions in SEQ ID NO: 4 (from claim 22); and further elect one amino acid sequence from claim 22 sub-part (a)-(c) i.e., elect one sequence from SEQ ID NOs: 7, 9, 11, 13 or 16. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
In Group IV (claim 33) contains claim directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, please elect up to 5 positions in SEQ ID NO: 4 in the encoding polynucleotide (from claim 33).
In Group V (claim 36) contains claim directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, please elect up to 5 positions in SEQ ID NO: 4 in the encoded polypeptide (from claim 36).
Applicant is required under 35 U.S.C. 121 and 372 to elect sequence with the respective elected group for prosecution on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention: 
In Groups’ I and III, claims 5, 25 and 39: The species are as follows: Please elect one steviol precursor from kaurenoate-19-O-glucoside (19)-KMG) … a hepta-glycosylated steviol glycoside;
I and III comprise different steviol precursor with different structures with different functions and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution from, i.e., Groups’ I and III, claims 5, 25 and 39 on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652